[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On the basis of Gargiulo v. Delsole, 769 F.2d 77
(1985), the court is persuaded that while the defendant may have the right to withdraw its claim to the jury, the defendant has the concomitant right to rely on the defendant's jury claim. Since the plaintiff objected to the withdrawal, the withdrawal does not become effective until approved by the court. Therefore, CT Page 11636 the plaintiff has 10 days from this date within which to file her own claim to the jury docket.
In view of this, there is no need to decide whether this case should be transferred to the Housing Session.
MOTTOLESE, J.